Citation Nr: 1746333	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  10-37 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disability, claimed as a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Coast Guard from June 1982 to December 1984 and in the Army from October 1990 to December 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran filed a Notice of Disagreement in April 2010.  A Statement of the Case was issued in August 2010.  The Veteran filed a Substantive Appeal in September 2010.

In September 2016, the Board remanded the issue for additional evidentiary development and a new VA examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, remand is again necessary to properly adjudicate the issue on appeal.  In the September 2016 remand, the Board instructed the RO to verify or clarify the type of duty the Veteran was on in 1988.  While a request was made for records, a February 2017 response indicated that the request needed to be resubmitted.  A March 2017 response indicated that all records had previously been sent, however, the request was not specific to the time period sought in the remand.

Furthermore, an October 2016 service record report provides additional uncertainty with respect to the Veteran's dates of active duty service.  The service record report indicates that the Veteran started on active duty with the Army in April 1988.  Presently, there are only DD-214 records indicating active duty service from June 1982- December 1984, and October 1990-December 1993.  A review of the service treatment and personnel records associated with the claims file indicates that records from 1981 - 1984 and 1990-1992 have been fully obtained.  This, however, does not appear to include complete records from the period in which the Veteran asserts he fell and injured his neck in Korea.

On remand, a more thorough search for records must be conducted in order to verify the Veteran's active duty service periods, with particular attention to the type of orders he received to deploy to Korea in or around March 1988.

Accordingly, the case is REMANDED for the following action:

1.  Take additional action to verify the dates of the Veteran's military service from December 1984 to October 1990, specifically concerning the period of March 1988, to include records held by the Records Management Center (RMC), DFAS, or any other agency that might hold records pertaining to the Veteran's earnings, leave, and retirement points.  If any location contacted suggests other sources, those sources should be encompassed by the search.  If these records are not available, a formal finding of unavailability must be made a part of the record and the Veteran and his representative notified of such. 

The AOJ should make a list of the Veteran's actual periods of active duty, ACDUTRA, INACDUTRA, or reserve duty from December 1984 to October 1990.  The nature of the Veteran's service in Korea should be specifically discussed.  If the dates cannot be verified, the claims file should be annotated to reflect such and the Veteran must be notified.

2.  Attempt to obtain, through all indicated and appropriate sources, the Veteran's service treatment records from his deployment to Korea.  All efforts to obtain these records should be documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  This determination should be documented in the claims file and the Veteran must be notified.

3.  Make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's neck disability not already associated with the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

4.  If the Veteran's service in Korea can be verified or service treatment records from that deployment can be associated with the claims file, obtain a medical opinion regarding the etiology of the Veteran's present neck disability.  The examiner should review the entire claims file.  The examiner should opine as to the following:

Is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified neck disability had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service?

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

5.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




